ORDER
PER CURIAM.
Brian Wright appeals the judgment denying his Rule 29.15 motion, after he was convicted of sexual abuse and false imprisonment. Wright contends the motion court clearly erred in denying post-conviction relief because defense counsel was ineffective for failing to present evidence that would have aided his credibility and provided him with a viable defense. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the motion court’s judgment.
AFFIRMED. Rule 84.16(b).